Name: 2002/658/EC: Commission Decision of 14 August 2002 allowing Member States to extend provisional authorisations granted for the new active substances benzoic acid, carvone, mepanipyrim, oxadiargyl and trifloxystrobin (Text with EEA relevance) (notified under document number C(2002) 3048)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  marketing;  agricultural policy
 Date Published: 2002-08-17

 Avis juridique important|32002D06582002/658/EC: Commission Decision of 14 August 2002 allowing Member States to extend provisional authorisations granted for the new active substances benzoic acid, carvone, mepanipyrim, oxadiargyl and trifloxystrobin (Text with EEA relevance) (notified under document number C(2002) 3048) Official Journal L 221 , 17/08/2002 P. 0037 - 0038Commission Decisionof 14 August 2002allowing Member States to extend provisional authorisations granted for the new active substances benzoic acid, carvone, mepanipyrim, oxadiargyl and trifloxystrobin(notified under document number C(2002) 3048)(Text with EEA relevance)(2002/658/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), as last amended by Commission Directive 2002/37/EC(2), and in particular the fourth subparagraph of Article 8(1) thereof,Whereas:(1) In accordance with Article 6(2) of Directive 91/414/EEC, in May 1998 Germany received an application from Menno Chemie Vertriebsgesellschaft mbH for the inclusion of the active substance benzoic acid in Annex I to Directive 91/414/EEC. Commission Decision 98/676/EC(3) confirmed that the dossier was complete and could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to the Directive.(2) The Netherlands received a similar application in March 1997 from Luxan BV concerning carvone. This dossier was declared complete by Commission Decision 1999/610/EC(4).(3) Italy received a similar application in October 1997 from Kumiai Chemical Industry Co., Ltd concerning mepanipyrim. This dossier was also declared complete by Decision 98/676/EC.(4) Furthermore, Italy received a similar application in June 1997 from RhÃ ´ne Poulenc Agro SpA (now Bayer Crop Sciences) concerning oxadiargyl. This dossier was declared complete by Commission Decision 98/398/EC(5).(5) The United Kingdom received a similar application in January 1998 from Novartis Crop Protection UK Ltd (now Syngenta) concerning trifloxystrobin. This dossier was declared complete by Commission Decision 1999/43/EC(6).(6) Confirmation of the completeness of the dossiers was necessary in order to allow them to be examined in detail and to allow Member States the possibility of granting provisional authorisations, for periods up to three years, for plant protection products containing the active substances concerned, while complying with the conditions laid down in Article 8(1) of Directive 91/414/EEC and, in particular, the condition relating to the detailed assessment of the active substance and the plant protection product in the light of the requirements laid down by the Directive.(7) For these active substances, the effects on human health and the environment have been assessed, in accordance with the provisions of Article 6(2) and (4) of Directive 91/414/EEC, for the uses proposed by the respective applicants. The rapporteur Member States submitted the draft assessment reports to the Commission on 12 December 2000 for benzoic acid, on 16 October 2000 for carvone, on 12 July 2000 for mepanipyrim, on 20 July 1999 for oxadiargyl, and on 19 September 2000 for trifloxystrobin.(8) It will not be possible to complete the evaluation of the dossiers within the timeframe set by the relevant decisions on completeness, because the examination of the dossiers is still ongoing after submission of the draft assessment reports by the respective rapporteur Member States.(9) As the evaluation so far has not identified any reason for immediate concern, Member States should be given the possibility of prolonging provisional authorisations granted for plant protection products containing the active substances concerned for a period of 24 months in accordance with the provisions of Article 8 of Directive 91/414/EEC so as to enable the examination of the dossiers to continue. It is expected that the evaluation and decision-making process with respect to a decision on possible Annex I inclusion for each of the active substances concerned will have been completed within 24 months.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Member States may extend provisional authorisations for plant protection products containing benzoic acid, carvone, mepanipyrim, oxadiargyl and trifloxystrobin for a period not exceeding 24 months from the date of adoption of this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 14 August 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 117, 4.5.2002, p. 10.(3) OJ L 317, 26.11.1998, p. 47.(4) OJ L 242, 14.9.1999, p. 29.(5) OJ L 176, 20.6.1998, p. 34.(6) OJ L 14, 19.1.1999, p. 30.